 



Exhibit 10.3
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
LICENSE AGREEMENT
          THIS LICENSE AGREEMENT (this “Agreement”) is entered into as of
February 19, 2008 (“Effective Date”), by and among NOVAVAX, INC., a Delaware
corporation (“Novavax”), and GRACEWAY PHARMACEUTICALS, LLC, a Delaware limited
liability company (“Graceway”).
          WHEREAS, Graceway and Novavax are parties to that certain Asset
Purchase Agreement dated as of the date hereof (the “Asset Purchase Agreement”),
pursuant to which, Novavax agreed to sell to Graceway, and Graceway agreed to
acquire from Novavax, certain assets used by Novavax in connection with the
research, development, manufacture, distribution, marketing, sale, promotion,
importation and use of the Product (as defined in the Asset Purchase Agreement);
          WHEREAS, pursuant to Section 7.02(d) of the Asset Purchase Agreement,
Graceway has agreed to license to Novavax certain rights in the Licensed
Technology (as defined herein); and
          WHEREAS, it is a condition precedent to Novavax’s obligation to
consummate the Closing under the Asset Purchase Agreement that the parties enter
into this Agreement, and the parties are entering into this Agreement on and as
of the Closing Date under the Asset Purchase Agreement.
          NOW, THEREFORE, in consideration of the foregoing, the covenants and
agreements contained in this Agreement and the Asset Purchase Agreement, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND REFERENCES
     1.1. Defined Terms.
          Capitalized terms used in this Agreement and not otherwise defined in
this Agreement shall have the meanings given to such terms in the Asset Purchase
Agreement.
          “Agreement” has the meaning set forth in the Preamble.
          “Asset Purchase Agreement” has the meaning set forth in the Recitals.
          “Effective Date” has the meaning set forth in the Preamble.
          “Field” means [* * *]

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          “Graceway Confidential Information” has the meaning set forth in
Section 4.2(a).
          “Licensed IP” means the Patents listed in Schedule 2.01(a) of the
Asset Purchase Agreement.
          “Licensed Technology” means the Transferred Know-How as defined in the
Asset Purchase Agreement.
     1.2. Construction of Certain Terms and Phrases.
          Unless the context of this Agreement otherwise requires: (a) words of
any gender include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
“hereof”, “herein”, “hereby” and derivative or similar words refer to this
entire Agreement; (d) all references herein to “Articles” or “Sections” are to
Articles or Sections of this Agreement; (e) the term “or” has, except as
otherwise indicated, the inclusive meaning represented by the phrase “and/or”;
and (f) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
ARTICLE 2
LICENSE GRANT
     2.1. License Grant.
          (a) Subject to the terms and conditions of this Agreement, Graceway
hereby grants to Novavax an exclusive, non-transferable (except as permitted
under Section 8.6), royalty-free, limited license, with the right to grant
sublicenses through multiple tiers, to develop, make, have made, use, sell,
offer for sale, and import products and services claimed or covered by the
Licensed IP solely in the Field. Novavax acknowledges and agrees that the
license granted in this Section 2.1(a) is for the sole purpose of enabling
Novavax to practice and/or sublicense to third parties the Licensed IP for the
research, development and sale of products and services by such third parties in
the Field in accordance with the terms of the foregoing license, and Novavax is
expressly excluded from using the Licensed IP for any other purpose.
          (b) Subject to this Section 2.1(b), Novavax may sublicense the rights
granted under this Section 2.1 to a third party without the consent of Graceway.
Novavax acknowledges and agrees that any sublicense granted shall be made
subject to the terms of this Agreement and shall not relieve Novavax of its
obligations under this Agreement. Promptly after the execution of any sublicense
agreement, Novavax shall provide Graceway with a complete copy of such
agreement; provided, that financial and other business terms that are unrelated
to Novavax’s obligations under this Agreement may be redacted.
          (c) Subject to the terms and conditions of this Agreement, Graceway
hereby grants to Novavax an exclusive, non-transferable (except as permitted
under Section 8.6),

- 2 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
royalty-free, limited license, with the right to grant sublicenses through
multiple tiers, to make, have made, use, sell, offer for sale, and import
products and services developed using or incorporating the Licensed Technology
solely in the Field and in the Territory.
     2.2. Reservation of Rights.
          Novavax acknowledges and agrees that Graceway owns, reserves and
retains all right, title and interest in and to the Licensed IP and the Licensed
Technology, except for the limited, express license grant set forth herein.
     2.3. No Access to Information.
          Novavax acknowledges and agrees that Graceway has no obligation to
provide Novavax with any information, data, materials or documentation regarding
the Licensed Technology or any other assets of Graceway (including the NDA for
the Product), nor to provide any other technical assistance. For the avoidance
of doubt, Novavax acknowledges and agrees that neither Novavax nor any of its
licensees or sublicensees shall have any right of reference to any information,
data, materials or documentation regarding the Licensed Technology or any other
assets of Graceway (including the NDA for the Product).
     2.4. Disclaimers.
          Graceway makes no representation as to, and does not warrant, the
accuracy or completeness of the Licensed IP or the Licensed Technology, nor does
Graceway warrant that the use of the Licensed IP or the Licensed Technology, or
any products developed, manufactured or packaged in accordance with or utilizing
such technology or the intellectual property rights therein, will be free from
claims of infringement of the patents, copyrights or other intellectual property
rights of any third party. Except for Graceway’s express obligations under this
Agreement, Graceway shall not be under any liability arising out of granting the
license set forth in Section 2.1 under, in connection with or as a result of
this Agreement, whether on warranty, contract, negligence or otherwise.
ARTICLE 3
COVENANTS
          Novavax covenants and agrees that Novavax shall not use, nor permit
any permitted assignee or sublicensee to use, all or any part of the Licensed IP
or the Licensed Technology for any purpose except as set forth in Section 2.1
and Novavax agrees that any use of the Licensed IP or the Licensed Technology
outside of the scope of the license grant set forth in Section 2.1 shall be a
breach of this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
ARTICLE 4
PROPRIETARY RIGHTS AND CONFIDENTIAL INFORMATION
     4.1. Ownership.
          Novavax hereby agrees that the Licensed Technology constitutes
commercially valuable, proprietary trade secrets and confidential information of
Graceway. Novavax further agrees that except for the limited license grant set
forth in Section 2.1 and its rights to the Licensed Technology outside the
Territory, Novavax shall not assert any right, title or interest in or to the
Licensed IP or the Licensed Technology. Novavax acknowledges that the Licensed
Technology (i) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from the disclosure or use and
(ii) is the subject of efforts of Graceway that are reasonable under the
circumstances to maintain its secrecy.
     4.2. Confidential Information.
          (a) In addition to Novavax’s other confidentiality obligations set
forth in the Asset Purchase Agreement, Novavax agrees, during the term of this
Agreement and thereafter, to (i) maintain the Licensed Technology whether
disclosed by Graceway to Novavax in any manner and in any form or format or
otherwise retained by Novavax (the “Graceway Confidential Information”), in the
strictest confidence, (ii) not disclose the Graceway Confidential Information to
any third parties, and (iii) only use such Graceway Confidential Information to
practice the license and other rights granted hereunder in accordance with this
Agreement. Notwithstanding the foregoing, Novavax may disclose Graceway
Confidential Information, and authorize the use of such Graceway Confidential
Information on the same terms applicable to Novavax under this Agreement, to the
following persons and entities: (A) employees or contractors of Novavax who have
a need to know such information and (B) sublicensees in connection with the
grant of any sublicense of the rights granted hereunder, in each case where such
persons or entities have a legal obligation to maintain the confidentiality of
such information on the same terms applicable to Novavax in this Agreement. In
addition, Novavax may disclose Graceway Confidential Information to Governmental
Authorities solely for the purposes of, and solely to the extent necessary for,
submitting and maintaining applications for the authorization or use of
pharmaceutical products in the Field; provided, that Novavax shall request
confidential treatment for any submission of such information to any
Governmental Authority and, if such information will not receive confidential
treatment by such Governmental Authority, then Novavax shall not disclose such
information to such Governmental Authority without Graceway’s prior written
consent, which consent will not be unreasonably withheld. Without limiting the
foregoing, Novavax shall, consistent with the practices and procedures under
which Novavax protects its own most valuable proprietary information and
materials, protect the Graceway Confidential Information against any
unauthorized or unlawful use, disclosure, dissemination or copying.

- 4 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          (b) Novavax’s obligations under this Section 4.2 shall not apply to
information that Novavax can demonstrably prove (i) is, or later becomes,
generally available to the public through no fault of Novavax or its Affiliates,
or (ii) is obtained from a third party not under an obligation of
confidentiality. If required by order of any Government Authority, Novavax may
disclose to such authority, data, information, or materials pertaining to or
involving the Graceway Confidential Information to the extent required by such
order, provided that Novavax shall first have notified Graceway of the required
disclosure and provided reasonable cooperation to Graceway’s efforts to obtain a
protective order to maintain the confidentiality of such data, information or
materials.
          (c) Novavax’s obligations of confidentiality shall remain in full
force and effect until the Graceway Confidential Information falls into one of
the categories set forth in (b) above.
          (d) Novavax acknowledges that in the event of a breach by Novavax of
any provisions of this Article 4, Graceway will not have an adequate remedy in
money or damages. Graceway shall therefore be entitled to seek injunctive relief
against any such breach by Novavax in any court of competent jurisdiction
without the necessity of posting bond. Graceway’s rights hereunder shall not in
any way be construed to limit or restrict its right to seek or obtain other
damages or relief under this Agreement or under applicable law.
     4.3. Maintenance and Enforcement of Licensed IP.
          (a) Graceway agrees to use commercially reasonable efforts to
prosecute and maintain patents and patent applications within the Licensed IP in
the Territory. However, Graceway may, in its discretion, elect to abandon any
patent applications or issued patent in the Licensed IP in all or any
jurisdictions in the Territory. Following any such abandonment in any such
jurisdiction, Novavax shall have the right, but not the obligation, to commence
or continue such prosecution solely in such jurisdiction and to maintain any
such patent or patent application solely in such jurisdiction under its own
control and at its own expense (and, as between the parties hereto, such
abandoned patent applications or issued patent in the Licensed IP solely in such
jurisdiction shall, at the election of Novavax, become the sole and exclusive
property of Novavax). Prior to any such abandonment, Graceway shall give Novavax
at least ninety (90) days notice and a reasonable opportunity to take over
prosecution of such patent or patent application.
          (b) Novavax shall, and shall cause its licensees and sublicensees to,
use commercially reasonable efforts to notify Graceway of any infringement or
potential infringement by any Person of the Licensed IP. Upon the reasonable
request of Graceway, Novavax will use commercially reasonable efforts to
cooperate with Graceway in the prosecution and enforcement of Graceway’s rights
in the Licensed IP. Notwithstanding anything herein to the contrary, nothing in
this Agreement shall be construed to obligate Graceway to enforce or prosecute
any of the Licensed IP.

- 5 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          (c) In the event Novavax notifies Graceway of an infringement in the
Field with sufficient supporting documentation or facts to support the good
faith filing of an enforcement action, Graceway has the right to determine
within forty-five (45) days of receipt of such notification, or twenty (20) days
in the event a sufficient presentation is made by Novavax as to the need for
preliminary injunctive relief, to elect to bring such action against the
potential infringers in the Field. If Graceway determines to bring an action
within such applicable time period with respect to any infringement, Novavax
agrees to fully cooperate with Graceway, at its cost and expense, in prosecuting
any such action. Graceway will promptly provide Novavax with copies of all
pleadings and documents filed by any third party or served on it. Graceway will
also promptly provide Novavax with copies of all pleadings and documents to be
filed by it and will reasonably implement any comments received from Novavax
with respect to any such pleadings and documents. In the event Graceway declines
to bring an action, if Novavax nevertheless desires to enforce the Licensed IP
against potential infringers in the Field, then Novavax shall inform Graceway.
Upon the reasonable request of Novavax, Graceway will then use commercially
reasonable efforts to cooperate with Novavax in such enforcement, including, if
required to bring such action, by either, at Graceway’s option, furnishing a
Power of Attorney or joining such action as a necessary party. Novavax will
promptly provide Graceway with copies of all pleadings and documents filed by
any third party or served on it. Novavax also will promptly provide Graceway
with copies of all pleadings and documents to be filed by it and will reasonably
implement any comments received from Graceway with respect to any such pleadings
and documents. Graceway will have the right to be represented by separate
counsel in any such action. Except as otherwise agreed by the parties as a cost
sharing arrangement, any recovery realized as a result of any litigation
described in this Section 4.3(c) (whether by way of settlement or otherwise)
will be first allocated to reimbursement of Graceway’s legal fees and expenses,
then toward reimbursement of Novavax’s legal fees and expenses, and then the
remainder will be divided [* * *] to Novavax and [* * *] to Graceway.
          (d) Neither party shall have the right to settle any patent
infringement litigation under this Section 4.3 in a manner that diminishes the
rights or interest of the other party without the express written consent of
such other party, such written consent to not be unreasonably withheld.
ARTICLE 5
TERMINATION
     5.1. Termination.
          Novavax may terminate this Agreement for its convenience upon thirty
(30) days prior written notice to Graceway. Graceway may terminate this
Agreement for any material breach by Novavax in the event that Novavax fails to
cure such breach within sixty (60) days after receipt of written notice of such
breach.

- 6 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     5.2. Effect of Termination.
          Upon termination of this Agreement, all license rights granted herein
shall automatically terminate and Novavax and any permitted assignee or
sublicensee shall immediately cease all use of the Licensed IP and the Licensed
Technology, unless Graceway otherwise agrees in writing
     5.3. Survival.
          The following articles and sections of this Agreement shall survive
termination for any reason: Sections 2.2, 2.4, 4.1 and 4.2, and Articles 5, 6, 7
and 8.
ARTICLE 6
WARRANTY DISCLAIMER
          GRACEWAY MAKES NO WARRANTIES REGARDING THE LICENSED TECHNOLOGY OF ANY
KIND, EXPRESS OR IMPLIED, WHETHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND GRACEWAY EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY
WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, OR OTHERWISE. GRACEWAY MAKES NO WARRANTY
AS TO THE SUITABILITY OF THE LICENSED TECHNOLOGY.
ARTICLE 7
INDEMNIFICATION
          In addition to Novavax’s indemnification obligations under the Asset
Purchase Agreement, Novavax shall indemnify, defend, and hold Graceway and the
Buyer Indemnified Parties harmless from and against any claims and all Losses
incurred or suffered by Graceway and the Buyer Indemnified Parties from any
claim brought by a third party to the extent caused by any breach by Novavax of
any term of this Agreement.
ARTICLE 8
MISCELLANEOUS
     8.1. Notices.
          All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, prepaid telex, cable, courier, telegram or facsimile and
confirmed in writing, or mailed first class, postage prepaid, by registered or
certified mail, return receipt requested (mailed notices and notices sent by
telex, cable or telegram shall be deemed to have been given on the date
received) in accordance with the notice information set forth in Section 10.04
of the Asset Purchase Agreement.

- 7 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     8.2. Entire Agreement.
          This Agreement, the Asset Purchase Agreement, and its Appendices,
Exhibits and Schedules constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements or
understandings of the parties relating thereto.
     8.3. Waiver; Remedies.
          No delay on the part of either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of either party of any right, power or privilege hereunder operate as a
waiver of any other right, power or privilege hereunder nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder.
     8.4. Amendment.
          This Agreement may be modified or amended only by written agreement of
the parties hereto.
     8.5. No Third Party Rights.
          No provision of this Agreement shall be deemed or construed in any way
to result in the creation of any rights in or obligations of any Person not a
party to this Agreement.
     8.6. Successors and Assigns.
          Novavax may not sublicense or otherwise transfer, convey or assign any
of its rights, duties or obligations hereunder without the prior written consent
of Graceway; provided, that Novavax shall be permitted to (i) grant sublicenses
in accordance with the terms of Section 2.1; (ii) to the extent necessary,
assign all, but not less than all, of Novavax’s rights under this Agreement to a
buyer in a Change of Control transaction if such buyer shall agree in writing to
be bound by the terms and conditions of this Agreement; and (iii) assign this
Agreement, in whole or in part, to a third party in connection with the sale of
all or substantially all of the assets or rights to which this Agreement relates
if such buyer shall agree in writing to be bound by the terms and conditions of
this Agreement. Any purported assignment or sublicense in violation of this
Agreement shall be void. Any permitted assignee or sublicensee shall assume all
obligations of its assignor or sublicensor under this Agreement. No sublicense
of this Agreement or of any rights hereunder shall relieve the sublicensing
party of any of its obligations or liability hereunder. Graceway shall be free
to assign or sublicense all or any part of this Agreement without the prior
written consent of Novavax. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

- 8 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     8.7. Governing Law; Jurisdiction.
          This Agreement, the rights and obligations of the parties hereto, and
any claims or disputes relating thereto, shall be governed by and construed
under and in accordance with the laws of the State of New York, without giving
effect to the conflicts of law principles thereof (other than Section 5-1401 of
the New York General Obligations Law). The parties hereto hereby waive personal
service of any process in connection with any such action, suit or proceeding
and agree that the service thereof may be made by certified or registered mail
addressed to or by personal delivery to the other party, at such other party’s
address set forth pursuant to Section 10.04 of the Asset Purchase Agreement. In
the alternative, in its discretion, any of the parties hereto may effect service
upon any other party in any other form or manner permitted by law.
     8.8. Fees and Expenses.
          Except as may be otherwise specified in the Asset Purchase Agreement,
each party shall bear its own fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby.
     8.9. Further Assurances.
          Each party shall execute and deliver such additional instruments and
other documents and use all commercially reasonable efforts to take or cause to
be taken, all actions and to do, or cause to be done, all things necessary under
applicable law to consummate the transactions contemplated hereby.
     8.10. Interpretation.
          The parties hereto acknowledge and agree that: (a) each party and its
representatives have reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the terms and provisions of
this Agreement shall be construed fairly as to each party hereto and not in
favor of or against either party regardless of which party was generally
responsible for the preparation or drafting of this Agreement; (c) all section
titles or captions contained in this Agreement and in any appendix referred to
herein or annexed to this Agreement are for convenience only, shall not be
deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement; and (d) each Appendix, Exhibit and Schedule
hereto is incorporated by reference and made a part of this Agreement.
     8.11. No Joint Venture.
          Nothing contained herein shall be deemed to create any joint venture
or partnership between the parties hereto, and, except as is expressly set forth
herein, neither party shall have any right by virtue of this Agreement to bind
the other party in any manner whatsoever.

- 9 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     8.12. Severability.
          If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective while this Agreement
remains in effect, the legality, validity and enforceability of the remaining
provisions shall not be affected thereby.
     8.13. Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original but all of which together shall constitute a
single instrument.
[The remainder of this page intentionally left blank.]

- 10 -



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          IN WITNESS WHEREOF, the parties hereto have executed, or caused to be
executed, this License Agreement as of the date first above written.

            LICENSEE:


NOVAVAX, INC.
      By:   /s/ Raymond J. Hage, Jr.       Name:     Raymond J. Hage, Jr.     
Title:     SVP Commercial Operations     

            LICENSOR:


GRACEWAY PHARMACEUTICALS, LLC
      By:   /s/ Jefferson J. Gregory       Name:     Jefferson J. Gregory     
Title:     Chairman and CEO     

 